Rombauer, P. J.
On the authority of Nearen v. Bakewell, 40 Mo. App. 625, and cases cited in the opinion filed therein, we must transfer this case to the supreme court as one involving the title to real estate within the meaning of that term, as used in the constitutional amendment limiting the appellate jurisdiction of this court.
The object of this suit is to cancel a deed of trust. It was instituted after condition broken aüd when the mortgagee, under the view taken in Johnson v. Houston, 47 Mo. 227, had become the owner of the legal estate. A judgment for plaintiff would necessarily operate as a divestiture of the title thus acquired by defendants.
It is ordered that the clerk at once transmit the transcript in this cause, with a certified copy of the order of transfer, to the clerk of the supreme court.
All the judges concur.